DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
Applicant’s amendments to the specification have overcome the previously cited objection to the drawings and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 07/26/2022, with respect to claim 17 have been fully considered and are persuasive.  The rejection of 02/28/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Grant on 8/10/2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
A process for sputtering a plurality of integrated circuit (“IC”) units, the process comprising the steps of:
	applying an adhesive [[a]] layer and a sub-tape to a holding ring of a placement station, such that the sub-tape is arranged to be attached underneath the adhesive layer;
	cutting an array of apertures in the adhesive layer and the sub-tape;
	transferring the holding ring to a template positioned within [[a]] the placement station;
	aligning said array of apertures with an array of recesses in said template;
	delivering IC units to said holding ring, each IC unit corresponding to an aligned aperture and recess, and 
	applying a sputtering process to said IC units engaged with said holding ring.
Claims 2, 5, 8-10, 12-15, and 21 should be cancelled
In claim 3, “according to claim 2” should be changed to “according to claim 1”
Claim 6 should be amended to read “The process according to claim 4, wherein the adhesive layer is a double-sided tape.”
Claim 7 should be amended to read “The process according to claim 6, wherein the cutting step includes cutting the double-sided tape and then peeling a backing tape of the double-sided tape to expose an adhesive surface and remove the cut portions of the double-sided tape.”
Claim 16 should be amended to read “The process according to claim 1, wherein the adhesive layer is a double-sided tape.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the closest prior art to the claimed invention is Baek (US 20170162412 A1). Baek teaches a holding ring having an adhesive layer having an array of apertures, wherein the array of apertures is arranged to receive a plurality of integrated circuit units for sputtering. Additionally, the backing tape of Baek teaches a sub tape having an array of apertures and attached underneath the adhesive layer (front of the double-sided tape). However, Baek fails to teach a template having an array of recesses, wherein the holding ring is arranged for being received on the template and the arrays of recesses and apertures are arranged to align. Furthermore, there is no teaching, suggestion, or motivation to modify Baek to meet the claimed limitations.
Claims 18-20 depend on claim 17 and thus are allowed for the same reasons as above.
Claim 1 recites a method of making/using the allowable product of claim 17 and requires all limitations of claim 17; therefore, claim 1 is allowed for the same reasons as claim 17.
Claims 3-4, 6-7, 11, and 16 depend on claim 1 and thus are allowed for the same reasons as above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797